Citation Nr: 1748537	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-43 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement for service connection for bilateral otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel







INTRODUCTION

The Veteran had active service from December 1963 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

As will be discussed in greater detail below, the RO issued a decision in January 2017 that assigned a non-compensable rating for otitis media and cholesteatoma, after granting service connection for the same.  The related notification letter informed the Veteran of this decision and that his overall rate of compensation of 20 percent remained unchanged.  In September 2017, the Veteran filed a Notice of Disagreement (NOD) related to the January 2017 decision.  He expressed disagreement with his hearing loss and tinnitus ratings.  [A January 2016 rating decision effectuated the grant of service connection for hearing loss and tinnitus and assigned 10 percent disability ratings to each.]  The RO responded in September 2017 acknowledging receipt of the NOD, and that a statement of the case would be issued to him.  Given the RO's acknowledgement of the NOD and that less than 30-days has passed, the Board will take no action at this time.  But see Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A January 2017 rating decision granted service connection for chronic suppurative otitis media and cholesteatoma, which represented a complete grant of the disability previously claimed as bilateral otitis media.




CONCLUSION OF LAW

The criteria for dismissal of the appeal as to the claim for service connection for bilateral otitis media are met. 38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 2015, the Board granted service connection for the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  At the same time, the appeal for service connection for bilateral otitis media was remanded for further development.  After completion of the requested actions, the AOJ issued a January 2017 rating decision granting service connection for chronic suppurative otitis media and cholesteatoma.  There are no outstanding disabilities of the ear that have been service connected.  Nor is such contended.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105; 38 C.F.R. § 20.202.  Here, as a result of the AOJ's action, there no longer remains a case or controversy with respect to this claim.  The Board lacks jurisdiction over this issue because it has been granted and rendered moot on appeal. 38 U.S.C.A. § 7104, 7105; 38 C.F.R. § 19.7, 20.101, 20.200, 20.202.  Therefore, dismissal of this claim is warranted.

ORDER

The appeal as to the claim of service connection for bilateral otitis media is moot, and the claim is dismissed for lack of jurisdiction.


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


